     '------   - - - - - - - - -- - - - · - - - - - -




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     No. 5:18-CV-466-BO


ANDREW PRESSON and KIMBERLY MYRIS,    )
on behalf of themselves and all others similarly
                                      )
situated,                             )
                                      )
                   Plaintiffs,        )
                                      )
v.                                    )                                      ORDER
                                      )
RECOVERY CONNECTIONS COMMUNITY; )
JOURNEY TO RECOVERY, LLC; JENNIFER    )
A. WARREN; PHILLIP J. WARREN; 3M & N, )
INC. d/b/a ZAXBY'S; WESTERN NORTH     )
CAROLINA LIONS, INC. d/b/a MARJORIE   )
MCCUNE MEMORIAL CENTER;               )
INTEGRITY-HOMINY VALLEY, LLC d/b/a    )
HOMINY VALLEY RETIREMENT. CENTER;     )
INTEGRITY-CANDLER 02 LLC d/b/a HOMINY )
VALLEY RETIREMENT CENTER;             )
INTEGRITY-CANDLER LIVING CENTER, LLC )
d/b/a CANDLER LIVING CENTER;          )
INTEGRITY-CANDLER 01 LLC d/b/a CANDLER)
LIVING CENTER; INTEGRITY SENIOR       )
PROPERTIES INVESTMENTS, LLC;          )
CEDARBROOK RESIDENTIAL CENTER, INC.; )
and THE AUTUMN GROUP, INC. d/b/a OAK  )
HILL LIVING CENTER,                   )
                                      )
                   Defendants.        )




         This cause comes before the Court on plaintiffs' motion for Court-authorized notice

pursuant to 29 U.S.C. § 216(b). Two sets of defendants have filed oppositions to the motions,

plaintiffs have replied, and the matter is ripe for ruling. For the reasons that follow, plaintiffs'

motion is granted.
                                        BACKGROUND

         Plaintiffs instituted this action by filing a complaint on September 27, 2018, alleging

collective action claims under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., for unpaid

minimum wage and overtime wages and alternatively alleging class action claims for violations

of the North Carolina Wage and Hour Act. N.C. Gen. Stat. § 95-25.1, et seq. and 13 N.C.

Admin. Code 12.0100, et seq. Plaintiffs further allege claims for unjust enrichment, unfair and

deceptive trade practices, N.C. Gen. Stat. § 75-1.1, and conversion. See [DE 1].

         The following is derived from the allegations in the complaint. Defendant Recovery

Connections Community (RCC) is a residential substance abuse recovery provider operated

under the common control of defendants Jennifer and Phillip Warren.         There are five RCC

substance abuse rehabilitation homes which are located in Asheville, Angier, Fairview, and

Black Mountain, North Carolina.        Defendant Journey to Recovery is a limited liability

corporation which holds itself out as a substance abuse counseling provider and whose president

and chief executive officer is defendant Phillip Warren.

         RCC residents are individuals with substance abuse and addiction disorders who live in

RCC homes in order to receive substance abuse education, addiction assessments by

professionals, life skills, vocational training, community support groups, and animal and equine

therapy. The standard enrollment period for RCC residents is two years. As a condition of

residency, RCC program participants are required to perform labor and work both for RCC and

at local offsite businesses.   These offsite businesses with whom RCC contracts to provide

resident labor include the remaining defendants, which are a restaurant and several adult care

homes.




                                                2
        Plaintiffs allege that RCC fails to provide therapeutic treatment and training to its

residents, and instead requires them to perform arduous labor for long hours without pay.

Plaintiffs have summarized the complained of conduct as follows:

       While operating under the guise of a residential substance abuse recovery provider,
       Defendant [RCC] requires its program residents to work long hours-up to 16 hours
       per day-for area businesses, and then pockets the residents' wages for its own
       benefit. The businesses that contract with Recovery Connections benefit from this
       scheme by receiving access to a pool of sub-market rate labor performed by Recovery
       Connections residents. These businesses pay Recovery Connections a negotiated rate
       for the labor pool's work, knowing that the Recovery Connections residents receive
       no compensation for their labor. Recovery Connection's deceptive marketing of itself
       as a substance abuse recovery service provider, and Defendants' practices of profiting
       off the unpaid labor of individuals seeking substance abuse rehabilitation are
       unlawful and violate public policy.

[DE 1] Cmpl. ~ 1.

       The offsite business defendants have, through counsel, answered the complaint and filed

memorandums in opposition to the instant motion. Defendants Jennifer and Phillip Warren have

answered the complaint pro se but have failed to file any memorandum in response to the instant

motion. Clerk's default pursuant to Fed. R. Civ. P. 55(a) was entered against defendants RCC and

Journey to Recovery on June 25, 2019.

                                          DISCUSSION

       The FLSA expressly allows employees to maintain a collective action for, inter alia,

"unpaid minimum wages, or their m;ipaid overtime compensation." 29 U.S.C. § 216(b). To bring

a collective action under the FLSA, the putative plaintiffs must satisfy two requirements: (1) they

must establish they are "similarly situated" and (2) they must affirmatively consent to the named

plaintiffs class representation. Id. As to the question of whether the putative plaintiffs are




                                                3
                                      - - - - - - - - - - - - - - -------------- ------                  -·




"similarly situated," the Court applies a two-step approach.         See Cameron-Grant v. Maxim

Health Care Servs., Inc., 347 F.3d 1240, 1243 (11th Cir. 2003). 1

        At the first, "notice" step of the process, the Court determines whether the plaintiff and

potential opt-in plaintiffs are sufficiently "similarly situated" to warrant notice being given to

allow potential plaintiffs to opt-in and to proceed as a collective action through discovery; at this

initial stage, a lenient standard applies. Choimbol v. Fairfield Resorts, Inc., 475 F. Supp. 2d 557,

562 (E.D. Va. 2006) ("Because the court has minimal evidence, this determination is made using

a fairly lenient standard.") (internal quotation and citation omitted); see also Dearman v.

Collegiate Hous. Servs., Inc., No. 517CV00057RJCDCK, 2018 WL 1566333, at *2 (W.D.N.C.

Mar. 30, 2018). The focus is on whether the plaintiffs and potential opt-in plaintiffs will be

"similarly situated with respect to the legal and, to a lesser extent, the factual issues to be

determined." De Luna-Guerrero v. N Carolina Grower's Ass'n, Inc., 338 F. Supp. 2d 649, 654

(E.D.N.C. 2004) (quotation and citation omitted). If the Court finds the plaintiff and potential

opt-in plaintiffs sufficiently similarly situated to warrant issuing notice of the collective action,

the Court will conditionally certify the collective action.

       The second step of the two-step approach has been described as follows:

       The second determination is typically precipitated by a motion for
       "decertification" by the defendant usually filed after discovery is largely complete
       and the matter is ready for trial. At this stage, the court has much more
       information on which to base its decision, and makes a factual determination on
       the similarly situated question. If the claimants are similarly situated, the district
       court allows the representative action to proceed to trial. If the claimants are not
       similarly situated, the district court decertifies the class, and the opt-in plaintiffs
       are dismissed without prejudice. The class representatives-i.e. the original
       plaintiffs-proceed to trial on their individual claims.

1 This Court has previously found the two-step approach to determining whether putative
plaintiffs are "similarly situated" to be "rational, fair, and supported by sufficient persuasive case
law" and therefore applies it here. See Ceras-Campo v. WF P 'ship, No. 5:10-CV-215-BO, 2011
WL 588417, at *2 (E.D.N.C. Feb. 9, 2011); see also Velasquez-Monterrosa v. Mi Casita
Restaurants, No. 5:14-CV-448-BO, 2016 WL 1703351, at *2 (E.D.N.C. Apr. 27, 2016).

                                                  4
                                                    ------------                     ----------   -----




Hipp v. Liberty Nat'! Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001) (quoting Mooney v.

Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995) (internal footnote omitted)).

       Plaintiffs have satisfied their burden at this step to show that they and other RCC

residents are similarly situated and providing notice to the potential opt-in plaintiffs is

appropriate. The allegations in their complaint as well as the declarations of the named plaintiffs

and potential opt-in plaintiff Christopher Strube detail the experiences of RCC residents, the

defendants' common policies or plans, and the same legal violations. See [DE 53-4; 53-5; 53-6].

Each of the declarations describe how the RCC resident was required to perform uncompensated

work for RCC and the offsite businesses; that they worked in exchange for lodging, meals, and

food; that they were subjected to a similar level of control by RCC and the offsite businesses

while they performed work; and that they regularly worked in excess of forty-hours per week

and were not compensated for overtime.        See, e.g., Stube Deel.   iii!   5-11 (describing work

performed for both offsite business defendants and RCC seven days per week for a total of

eighty-eight hours per week; RCC assigned Stube to shifts at the offsite businesses and both

RCC and the offsite businesses trained Stube and controlled his work; and Stube was not paid

nor provided a record of wages earned during his period ofRCC residency).

       Two groups of defendants have responded to plaintiffs' motion: (1) 3M & N which owns

~d operates Zaxby's restaurants (3M&N) and (2) the adult care home defendants· Marjorie

McCune Memorial Center, Integrity-Hominy Valley, Integrity-Candler 02, Integrity-Candler

Living Center, Integrity-Candler 01, Integrity Senior Properties Investments, Cedarbrook

Residential Center, and Oak Hill Living Center. In essence, both groups of offsite business

defendants argue that conditional certification is inappropriate because the putative collective




                                                5
action plaintiffs are not similarly situated as to the offsite business defendants and the offsite

business defendants were not joint employers with the RCC defendants.

       The inquiry at this step is simply whether the plaintiffs are similarly situated "with

respect to their allegations that the 'law has been violated." Long v. CPI Sec. Sys., Inc., 292

F.R.D. 296, 305 (W.D.N.C. 2013) (quotation and citation omitted).           Thus, contrary to the

arguments of the responding defendants, the Court need not determine whether the plaintiffs are

similarly situated as to each defendant; that RCC residents worked for some but not others of the

offsite business-defendants is not determinative of the inquiry. Nor need the Court resolve at this

step whether the responding defendants were, in fact, joint employers under the FLSA. Indeed,

"[i]n instances where a motion for conditional certification involves a potential class of

employees that worked for separate, but related, employers, courts have rese~ed consideratio~

of whether the separate employers are joint employers for a final, stage two determination."

McKnight v. D. Houston, Inc., 756 F. Supp. 2d 794, 806 (S.D. Tex. 2010) (quotation and citation

omitted).

       Insofar as the Court is required to determine that there are sufficiently plausible

allegations of joint employment to support conditional certification, plaintiffs' allegations and

evidence proffered to date are sufficient. There is a two-step framework for analyzing joint

employment claims under the FLSA. In the first step, courts consider six non-exhaustive factors

in order to determine whether separate entities are joint employers. The factors include whether

the putative joint employers directly or indirectly supervise the worker, whether "they share or

allocate the power to hire or fire the worker, the permanency and duration of the relationship

between the putative joint employers, and whether the work is performed on a premises owned

or controlled by one or more of the putative joint employers. Salinas v. Commercial Interiors,



                                                6
Inc., 848 F.3d 125, 141-42 (4th Cir. 2017). In the second step, the court considers whether the

worker is an employee or independent contractor of either the combined entity, if at the first step

it is determined that the entities are joint employers, or of each entity, if at the first step it is

determined that they are not joint employers. Id at 140.

         Plaintiffs' declarations and evidence supports that the offsite businesses indirectly

supervised defendants RCC residents' work, that they engaged in training of RCC residents, that

they exercised joint hiring and firing control with the RCC defendants, and that the relationship

between RCC and the offsite businesses lasted in some instances more than two years. See, e.g.

[DE 53-4] Presson Deel.~~ 20-28 (training provided by Hominy Valley and McCune); [DE 77-

2] Myris Dep. at 175-176, 205-206 (supervision by RCC resident at direction of Candler and

Hominy Valley, hiring interview and training conducted by McCune); [DE 70-4] Stephenson

Deel.   ~~   5, 22 (Oak Hill agreement with RCC in place from February 2015 to January 2018).

Plaintiffs have satisfied their burden to plausibly suggest that they will be able to prove that

defendants were joint employers.

         Plaintiffs evidence and allegations are further sufficient at this stage to support their

contention that the RCC and offsite business defendants engaged in a common or uniform policy

with regard to the putative collective action members. There is no requirement that plaintiffs be

able to show that the offsite businesses engaged in an employment relationship with the RCC

defendants in bad faith or with the intent to avoid FLSA obligations. Salinas, 848 F.3d at 145.

Plaintiffs have alleged and provided evidence of a common policy as between the offsite

business and the RCC defendants in which the RCC defendants supplied individuals who would

perform work for a wage at the offsite business. This is sufficient to conditionally certify the

collective action.



                                                 7
                                                                      - - - - - - - - - - - - - - ------ - - -




       Accordingly, the Court has determined that plaintiffs have satisfied their step one burden

and that notice pursuant to 29 U.S.C. § 216(b) should issue. 2

                                         CONCLUSION

       Plaintiffs' motion for Court-authorized notice pursuant to 29 U.S.C. § 216(b) [DE 53] is

GRANTED. The collective action is conditionally certified and notice is hereby authorized to

individuals who participated in the Recovery Connections Community at any time between

September 27, 2015, and the date of final judgment in this action.       Defendants are hereby

ORDERED to produce a computer readable list of the names, last known mailing addresses, last

known telephone numbers, last known email addresses, dates of work, and work locations for all

current and former program participants who work or have worked for RCC and any other

defendant since September 27, 2015, and the last four digits of the social security numbers for

collective members whose notices are returned as undeliverable. Plaintiffs shall distribute their

proposed notice, consent to join form, and reminder in accordance with the notice plan: described

in their memorandum in support of the motion for Court-authorized notice pursuant' to 29 U.S.C.

§ 216(b).


SO ORDERED, this 112_ day of July, 2019.




                                             ~ttJ.dz!
                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DISTRICJUDGE



2The responding defendants have not contested the specific elements plaintiffs' proposed notice
and distribution plan. The adult care home defendants requested an opportunity to file specific
objections to the proposed notice and plan should the Court decide to conditionally certify the
collective action, but the Court has independently considered and approved plaintiffs' proposed
notice and distribution plan.

                                                8
